DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Remarks
1/ Claims 1, 4, 7, 10, and 11 are pending
2/ claims 1, 7, 10 and 11 are independent
3/Claims 2-3, 5-6, and 8-9 are cancelled
4/Previous 112 rejection is given for claims 1, and 10-11 has been withdrawn
5/ New 112 rejection is given for claims 1, 7, and 10

Response to Arguments
Applicant’s arguments,  filed 04/26/2022, with respect to claims 1, 7, and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ooho US pg. no. 20030028592.
The previous prior arts are being relied upon in this office action to teach the other remaining limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 7 and 10, the claims` limitations comprises contingent limitations such as:  
	-“prohibit the device information and _ the identification information from being acquired from the image forming device and associated by way of the remote operation”; and 
-“permit the device information and the identification information to be acquired from the image forming device in a case where the device information and the identification information are transmitted by the image forming device being operated directly”.
The conditions of these steps are mutually exclusive. Therefore, is not clear which of the two limitations would be performed and which of these two steps would be used to determine the limits and bounds of the claims making it difficult to determine the scope of the claims hence rendering the claims indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 states  “Prior to backup processing or restoration processing, prohibit transmission of device information that uniquely specifies the image forming device by way of the remote operation”. The instant application in [0034] discloses “registration unit 115 carries out registration by associating and storing an order number and device information of the multifunction device 200 in the registration/setting information storage unit 116 in a case where the order number and the device information are acquired from the multifunction device 200 without the multifunction device 200 being operated remotely, prior to the backup processing or the restoration processing”. However, the two are not equivalent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirahara (JP2020113221A), further in view of Ooho (US pg. no. 20030028592), further in view of Nakahara (US pg. no. 20160072969).
Regarding claim 1, Hirahara discloses a processor ([0039] discloses management device 111. The processor of the device corresponds to processor) configured to: 	
	prior to the backup processing or the restoration processing, acquire from the image forming device, without the device being operated remotely ([0039]-[0040], and [0042] discloses a device registration request is sent to the management device 111. In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111 (without being operated remotely)…In S805, it is determined whether the registration state of the image forming apparatus 102 is re-registration…[0042] discloses If S805 determines that it is not re-registered (No in S805), proceed to S813. In S813, it is determined whether the registration is completed (new registration), that is, whether the registration status is "SUCCESS". When the backup is performed by the external management device 111 (server), the registration to the management device 111 is completed (new registration) that corresponds to prior to backup, performing device registration (acquiring device information)),device information that uniquely specifies the image forming device and identification information for a remote operation service ([0039]-[0040], and [0042] discloses If it is determined that the [Register] button has been pressed in S801 (Yes in S801)… a device registration request is sent to the management device 111. In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111…In S805, it is determined whether the registration state of the image forming apparatus 102 is re-registration…[0042] discloses If S805 determines that it is not re-registered (No in S805), proceed to S813. In S813, it is determined whether the registration is completed (new registration), that is, whether the registration status is "SUCCESS". When the backup is performed by the external management device 111 (server), the registration to the management device 111 is completed (new registration) that corresponds to prior to backup, performing device registration (acquiring device information)) in which the backup processing or the restoration processing is executed by way of the remote operation ([0034] discloses If it is determined in S707 that the [Backup Settings] menu button has been pressed (Yes in S707), proceed to S708 and display the backup settings screen…, the periodic backup interval, the execution time, and the like can be specified. Then, in S709, execute the backup setting process according to the operation on this backup setting screen. According to this setting, the backup target data of the device is transmitted to the management device 111 (remote backup operation) of the device management system)
	associate and register the acquired device information and the acquired identification information([0052] discloses create new device information that links the device identification information (device information) and the device registration address, and manage the device information under the customer tenant that is linked to the device registration key (identification information) mentioned above. Register as a device and save it in database 112; [0039-0040] discloses registration request is sent to the management device 111 (server). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111. The management device 111 (server) registering the two identifications in the registration process corresponds to associating));	
But, Hirahara does not explicitly disclose:
               execute backup processing or restoration processing for setting information of the device by way of a remote operation;
permit the device information and the identification information to be acquired from the image forming device, in a case where the device information and the identification information are transmitted by the image forming device being operated directly;
However, in the same field of endeavor, Ooho discloses execute backup processing or restoration processing for setting information of the device by way of a remote operation (fig. 23, S2301-S2323 discloses backup processing through remote operation of data from terminal device 2140).
	permit the device information and the identification information to be acquired from the device, in a case where the device information and the identification information are transmitted by the image forming device being operated directly ([0065] discloses if the user newly purchases and registers the terminal 141 (prior to backup) in addition to the registered terminal 140, there are two methods available for its registration. One is to register the terminal 141 directly (device being operated directly )from the terminal 141 (permitting); [0066] discloses terminal 141 generates the terminal registration request containing the client ID 25 "00000001" of the terminal 140 already registered, and reads out the client ID "00000002" of the terminal 141 internally memorized, attaches it to the terminal registration request, and then sends it to the right management server 710. However, the following are contingent limitations:
-“prohibit the device information and _ the identification information from being acquired from the image forming device and associated by way of the remote operation”; and 
	-“permit the device information and the identification information to be acquired from the image forming device in a case where the device information and the identification information are transmitted by the image forming device being operated directly”. Only One of these steps are performed based on which of the condition is met. The conditions are mutually exclusive, therefore, only one of the conditions is met or none is met. According to MPEP 2111.04, it discloses that claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met Therefore, taking broadest reasonable interpretation, the prior art that covers only any of the contingent steps teaches the limitations); 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ooho. The modification would allow effective device registration and record management fore effective device authentication in backup/restore system.
	But, the combination does not explicitly disclose:
an information processing device connected to an image forming device via a network, and comprising:
	execute backup processing or restoration processing for setting information of the image forming device by way of a remote operation.
	However, in the same field of endeavor, Nakahara discloses:
an information processing device connected to an image forming device via a network (fig. 1, 14), and comprising:
	execute backup processing or restoration processing for setting information of the image forming device by way of a remote operation  (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Nakahara. The modification would allow effective backup/restore system for image forming devices.
	Regarding claim 7, The combination discloses an image forming device comprising:
	 Hirahara further discloses Prior to backup processing or restoration processing, prohibit transmission of device information that uniquely specifies the device by way of the remote operation (([0039]-[0040], discloses a device registration request is sent to the management device 111 (server). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111. In light of the instant application stated in [0034-005] that corresponds to information not transmitted by way of remote operation. Sending the device information directly from device 210 corresponds to sending without remote operation. The system can be programed to uses this option of transmission of information without any structural difference on the system. Or the system can be programmed not to use any other type of transmission but this one using printed matter (programming instruction)); and
	An input device([0039] discloses in S801 whether the [Register] button is pressed (input device) on the above-mentioned service registration screen (FIG. 16), and ...if it is determined that the [Register] button has been pressed in S801 (Yes in S801), the process proceeds to S802, a message indicating that processing is in progress is displayed, and a device registration request is sent to the management device 111), wherein the processor is further configured to:
	Nakahara discloses an image forming device (fig. 2, 3 relay device) comprising:
	A processor(fig. 2, 3 comprises a processor)configured to:
	Execute backup processing or restoration processing for setting information of the image forming device by receiving remote operation (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information); and 
	All other limitations of claim 7 are similar with the limitations of claim 1. Claim 7 is rejected on the analysis of claim 1 above.
	Regarding claim 10, The combination discloses an information processing system comprising:
	Hirahara further discloses prior to the backup processing or restoration processing ([0042] discloses In S813, it is determined whether the registration is completed (new registration), that is, whether the registration status is "SUCCESS". When the backup is performed by the external management device 111 (server), the registration to the management device 111(information processing device) is completed (new registration) that corresponds to prior to backup, performing device registration (acquiring device information))only in case where the image forming device is operated directly (([0039] discloses in S801 whether the [Register] button is pressed (the device operated directly) on the above-mentioned service registration screen (FIG. 16), and ...if it is determined that the [Register] button has been pressed in S801 (Yes in S801), the process proceeds to S802, a message indicating that processing is in progress is displayed, and a device registration request is sent to the management device 111), transmit to the information processing device, device information that uniquely specifies the image forming device, and identification information for a remote operation service(([0039]-[0040], and [0042] discloses a device registration request is sent to the management device 111 (server). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111…In S805, it is determined whether the registration state of the image forming apparatus 102 is re-registration…[0042] discloses If S805 determines that it is not re-registered (No in S805), proceed to S813. In S813, it is determined whether the registration is completed (new registration), that is, whether the registration status is "SUCCESS". When the backup is performed by the external management device 111 (server), the registration to the management device 111 is completed (new registration) that corresponds to prior to backup, performing device registration (acquiring device information)and in which the backup processing or the restoration processing by way of the remote operation([0034] discloses If it is determined in S707 that the [Backup Settings] menu button has been pressed (Yes in S707), proceed to S708 and display the backup settings screen…, the periodic backup interval, the execution time, and the like can be specified. Then, in S709, execute the backup setting process according to the operation on this backup setting screen. According to this setting, the backup target data of the device is transmitted to the management device 111 of the device management system (remote backup operation));
	Wherein the information processing device is configured to: register the device information and the identification information acquired from the device, in association with each other ([0052] discloses create new device information that links the device identification information (device information) and the device registration address, and manage the device information under the customer tenant that is linked to the device registration key (identification information) mentioned above. Register as a device and save it in database 112; [0039-0040] discloses registration request is sent to the management device 111 (information processing device). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111. The management device 111 (information processing device) registering the two identifications in the registration process corresponds to registering and associating);	
	Nakahara discloses 	an information processing device (fig. 12, 10 License server); and
	An image forming device connected to the information processing device via a network ((fig. 2, 3 communication relay device), 
	Wherein the image forming device is configured to: Execute backup processing or restoration processing for setting information of the image forming device by receiving remote operation (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information); and 
	All other limitations of claim 10 are similar with the limitations of claim 1 above. Claim 10 is rejected on the analysis of claim 1 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hirahara (JP2020113221A), Ooho (US pg. no. 20030028592), and Nakahara (US pg. no. 20160072969), further in view of Noguchi (US pg. no. 20090222929).
	Regarding claim 4, The combination discloses information processing device according to claim 1.
	But, the combination does not explicitly disclose: wherein processing to perform registering of the acquired device information and the acquired identification information is processing in which the device information and the identification information are associated by associating the device information that uniquely specifies the image forming device with group information that specifies a group made up of a plurality of users who use the image forming device and to whom the remote operation is provided.
	However, in the same field of endeavor, Noguchi discloses wherein processing to perform registering of the acquired device information and the acquired identification information (fig. 2, domain table storing information of devices in domain group) is processing in which the device information and the identification information (fig. 2, domain table storing information of devices in domain group)are associated by associating the device information that uniquely specifies the image forming device  (fig. 10, device ID)with group information (fig. 10, S101 domain ID)that specifies a group made up of a plurality of users who use the image forming device and to whom the remote operation is provided ([0021] discloses a function of checking whether the first and second recording devices belong to the same domain group (group made of a plurality of users) when the content recorded in the first recording device is restored in the second recording device from the recording medium with the backup of the above content recorded; a function of permitting the second recording device to restore the content when the first and second recording devices belong to the same domain group, as a result of the check; a function of not permitting the second recording device to restore the content when the first and second recording devices do not belong to the same domain group).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Noguchi. The modification would allow effective device membership management.

Claim 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooho (US pg. no. 20030028592), further in view of Hirahara (JP2020113221A), further in view of, further in view of Nakahara (US pg. no. 20160072969).
	Regarding claim 11. Ooho discloses an information processing system comprising:
	an information processing device (fig. 23, right management server 2710)  connected to an image forming device via a network; and
	a remote operation terminal connected to the device via
network (fig. 23 discloses terminal 2140 connected to terminal 2141 (remote operation terminal)). 
	wherein the information processing device is configured to:
	in a case where device information and identification information are
acquired from the device without the device being operated remotely ([0064] When the user newly registers the terminal 140 to the right management server 710, the terminal 140 sends a terminal registration request and the client ID of the terminal 140 to the right management server 710 (S1500). To be specific, the user "Nagaharu Edogawa" operates the terminal through a remote controller, etc. in accordance with instructions on a menu screen indicated on the terminal 140 (without being operated remotely) and conducts a procedure for the new registration), and prior to the remote operation terminal executing backup processing or restoration processing for setting information of the device by way of a remote operation(fig. 23 S2303 discloses the device that is requesting backup is checked if it is registered before. The device registering before the backup process corresponds to prior to backup);
	wherein the remote operation terminal is (fig. 19, terminal 141) configured to:
	execute the backup processing or the restoration processing by remotely operating device using the identification information (fig. 19  S1901-S1903 discloses terminal 141 execute backup process by remotely operating device using client ID).
	But, Ooho does not explicitly disclose:
	register the device information and the identification information in association with each other, the device information specifying the image forming device, the identification information being information for a remote operation service in which the backup processing or restoration processing is executed by way of a remote operation wherein the remote operation terminal is configured to:
	However, in the same field of endeavor, Hirahara discloses register the device information and the identification information in association with each other(([0039-0040] discloses registration request is sent to the management device 111 (information processing device). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111. The management device 111 (information processing device) registering the two identifications in the registration process corresponds to registering and associating)), the device information specifying the image forming device, the identification information being information for a remote operation service in which the backup processing or restoration processing is executed by way of a remote operation ([0039-0040] discloses registration request is sent to the management device 111 (information processing device). In this device registration request, the image forming apparatus 102 (MFP) transmits the device registration key (identification information)) and the device ID(device information) which is identification information for identifying the own device to the management device 111. The management device 111 (information processing device) registering the two identifications in the registration process corresponds to registering and associating); and
	 in a case where the device information and the identification information are registered in the information processing device in association with each other ([0052] discloses create new device information that links (associates) the device identification information (device information) and the device registration address, and manage the device information under the customer tenant that is linked to the device registration key (identification information) mentioned above (associating). Register as a device and save it in database 112).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Ooho with Hirahara. The modification would allow effective device information registration for authenticating member devices of a domain to enable secured communication between devices.
	But, the combination does not explicitly disclose: executing backup processing or restoration processing for setting information of the device by way of a remote operation;
	However, in the same field of endeavor, Nakahara discloses executing backup processing or restoration processing for setting information of the device by way of a remote operation (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information);
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Nakahara. The modification would allow effective backup/restore system for image forming devices.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30 AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445